Citation Nr: 1500956	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left heel disorder, to include left heel spurs and left heel bursitis.  

2.  Entitlement to service connection for chronic acne with scars.

3.  Entitlement to service connection for a low back disability, to include as secondary to residuals of a cesarean section scar.  

4.  Entitlement to service connection for chronic urinary tract infections.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1986 to March 1989.  She also had periods of service in the Reserve.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims folder most recently came to the Board from the Waco, Texas, RO.

In January 2012 and December 2013, the Board remanded these matters for further evidentiary development.  The claims files have now been converted to electronic files in Virtual VA and the Veterans Benefits Management System (VBMS).

In a December 2014 statement, the Veteran filed informal claims of service connection for left leg muscle strain, hearing loss, and tinnitus.  The Board does not have jurisdiction to adjudicate the claims and they are referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.   

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran seeks service connection for a left heel disorder, a low back disability, chronic acne with scars, and chronic urinary tract infections.  

In January 2009 and November 2014, the Veteran was afforded a VA examination to determine the etiology of the claimed low back disability, to include as secondary to a cesarean section scar.  The VA examiners only opined as to whether the low back disability was related to the Veteran's cesarean section scar; however, the record also raises the issue of service connection for a low back disability on a direct incurrence basis.  Accordingly, an addendum medical opinion must be obtained to determine whether the low back disability was incurred in service on a direct basis.  

Similarly, in November 2014, the Veteran underwent VA examinations for the claimed left heel disorder, chronic urinary tract infections, and acne with scars.  At the examination, the Veteran reported that the claimed disabilities had their onset in service and the symptoms continued thereafter.  The examiner rendered diagnoses of left heel bursitis, recurrent symptomatic bladder or urethral infections, and acne; however, the examiner did not render opinions as to the etiology of the claimed disabilities.  Furthermore, in a December 2014 statement, the Veteran espoused additional theories regarding the etiology of the claimed conditions.  The Board, therefore, finds that a remand is necessary to obtain new addendums and etiological opinions.  

Finally, pursuant to the January 2012 remand directives, records were requested and obtained from the National Personnel Records Center (NPRC).  In an April 2013 e-mail correspondence, the human resources analyst reported that, in their search, additional records referable to the Veteran were located at the NPRC registry and would be available if necessary.  As these records may be relevant to the Veteran's claim, the Board finds that they should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct any necessary development to obtain and associate with the record any documents referable to the Veteran at the NPRC, Registry No. A0010838428.  

Any negative response should be documented.  

2.  Return the files to the November 2014 VA examiner, if available, or a similarly situated examiner.  Addendum opinions are herein requested.  If it is determined that additional examination is needed to respond, such examinations should be conducted.  

The electronic claims files should be made available and reviewed.  

The examiner should then provide the following opinions:  

A)  Whether it is at least as likely as not (a 50 percent probability or greater) that a low back disability, to include thoracolumbar sprain with muscle spasm, had its onset in, or is otherwise etiologically related to the Veteran's period of active service.  

B)  Whether it is at least as likely as not (a 50 percent probability or greater) that the claimed left heel disorder, to include left heel spurs and left heel bursitis, had its onset in, or is otherwise etiologically related to the Veteran's period of active service.  

C)  Whether it is at least as likely as not (a 50 percent probability or greater) that the recurrent symptomatic bladder or urethral infections had its onset in, or is otherwise etiologically related to the Veteran's period of active service, to specifically include as due to suprapubic pain and abdominal complaints in service.  

D)  Whether it is at least as likely as not (a 50 percent probability or greater) that the acne with scars had its onset in service, or is otherwise etiologically related to the Veteran's period of active service, to include working around oil helicopters, oral contraceptives taken during service, and hormonal changes during pregnancy while in service.    

The examiner should be made aware that the Veteran is competent to report that which she experiences, to include her symptoms and their history.  

A complete rationale should accompany each opinion rendered.  

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




